Citation Nr: 0008678	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the patella of the right knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the patella of the left knee, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
flexor tendon loss of the right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1973 to November 1975.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claims for increased ratings for chondromalacia of 
the patellae of his right and left knees (at that time, each 
knee was rated as 10 percent disabling), and for flexor 
tendon loss of his right index finger (rated at the 
noncompensable level of 0 percent).  He appealed to the 
Board of Veterans' Appeals (Board).  However, as set forth 
below, the appeals as to the increased rating claims were 
withdrawn by the veteran in May 1999.  It appears that the 
veteran's representative inadvertently addressed these issues 
in the informal hearing presentation in February 2000.  
However, the RO should clarify with the veteran if he and his 
representative are initiating a new claim for increased 
ratings for service connected knee disabilities.  


FINDINGS OF FACT

1.  In September 1999, during the pendency of the appeal, the 
RO increased the ratings for the chondromalacia affecting the 
patellae of the veteran's right and left knees from 10 to 20 
percent, effective from the date of his claims; the RO also 
assigned a temporary total rating, pursuant to 38 C.F.R. 
§ 4.30, to cover a period of convalescence following surgery 
for the left knee and, upon termination of the temporary 
total convalescent rating, resumed the 20 percent rating for 
this knee.

2.  The veteran earlier had indicated in a May 1999 written 
statement that he would be content with 20 percent ratings 
for his right and left knee disabilities, and that he was 
withdrawing his appeal concerning these claims.

3.  As a result of injuring his right hand during service, 
the veteran sustained damage to Muscle Group IX; he has 
anatomical and functional impairment in all of the fingers on 
this hand, including a decrease in his grip strength, some of 
which is due to the injury in service, and some of which is 
due to other injuries not related to his service in the 
military; he can oppose his right index finger to about 1-1/4 
inches from the transverse median fold of his palm; the 
finger is not ankylosed.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal concerning the 
claims for increased ratings for chondromalacia of the 
patellae of his right and left knees; there is no remaining 
justiciable case or controversy concerning these claims.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

2.  The criteria for a 10 percent rating, but no higher, for 
the flexor tendon loss of the right index finger have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.56, 4.71a, 4.73, Diagnostic Codes 5225 
and 5309 (1997 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Chondromalacia of the Patellae of the Right and Left 
Knees

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In a May 1999 written statement, the veteran clearly stated 
that he would be content with 20 percent ratings for his 
right and left knee disabilities, and that he was withdrawing 
his appeal concerning these claims.

Since the veteran has withdrawn his appeal for increased 
ratings for the chondromalacia affecting the patellae of his 
right and left knees, there are no remaining allegations of 
errors of fact or law for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993), citing 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Accordingly, 
the Board does not have jurisdiction to review these claims, 
and the appeal concerning them is dismissed without 
prejudice.


II.  Flexor Tendon Loss of the Right Index Finger

As an initial point, the Board notes that the veteran's claim 
seeking a higher (compensable) rating for this disability is 
plausible and, therefore, "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim, as here, that a 
service-connected disability is more severe than presently 
rated is well grounded where the veteran alleges that a 
higher rating is justified due to the increase in the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant evidence concerning this claim has been fully 
developed and that no further assistance to the veteran is 
required to comply with the "duty to assist."  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in the VA's Schedule for 
Rating Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account his entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the disability has been service connected for many 
years, and the appropriateness of the present rating is at 
issue, the current level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a noncompensable (0 percent) rating 
for this disability under 38 C.F.R. § 4.73, Diagnostic Code 
5309, which pertains to injuries involving the intrinsic 
muscles of the fingers, hand and forearm (Muscle Group IX).  
Effective July 3, 1997, VA amended the criteria used to rate 
the severity of muscle injuries, including the one at issue 
in this appeal.  See 62 Fed. Reg. 30235 (June 3, 1997).  
Therefore, since that occurred during the pendency of the 
appeal, VA must determine the severity of the disability 
using both the former and revised criteria and apply the 
version that is more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This ordinarily would require that the claim be remanded to 
the RO, to avoid him being unduly prejudiced, but since there 
were no substantive changes in the rating criteria 
(in fact, the language and content is virtually the same, 
just reorganized differently), neither version of the 
criteria-new or old-is "more favorable" to him, and the 
Board may proceed with the adjudication of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

According to either the former or revised criteria, damage to 
Muscle Group IX will be rated on the basis of limitation of 
motion, with a minimum evaluation of 10 percent.  38 C.F.R. 
§ 4.73, Code 5309.  Consequently, since the veteran only has 
a noncompensable (0 percent) rating, he is entitled to at 
least a 10 percent rating.  The Board finds, however, that he 
is not entitled to a rating higher than 10 percent.

The veteran contends that he is entitled to a higher rating 
due to the extent of his limitation of motion and because his 
right index finger is very tender.  When examined by VA in 
March 1997, he said that his right hand has become 
handicapped and disabled as a result of the injury he 
sustained to it while on active duty in the military.  The 
examiner observed a scar about 6 inches above the center of 
the palm and indicated there were visual and functional 
(anatomical, flexion, etc) deformities of both the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
of all of the fingers on this hand, involving prominence of 
the tendons, but more so with the second (index), third 
(middle) and fourth (ring) fingers, and to a lesser degree 
with the fifth (little) finger.  He also indicated the 
veteran seemed to have a very slight flexion deformity of his 
thumb.  He could approximate the tips of his fingers to his 
thumb, slowly, but he could not approximate any of his 
fingers to the transverse median fold of his palm.  He could 
only bring his second, third and fourth fingers to within 
about 1-1/4 inches of it; his fifth finger to about 3/4 of an 
inch of it; and his thumb to about 1 inch of it.  He also 
definitely had an abnormal grasping of objects-although, 
with difficulty and at the request of the examiner, he was 
able to grasp an object that was not very heavy.  X-rays 
taken of his right hand showed signs of flexion deformities 
of his second, third, fourth and fifth fingers-but which 
were especially marked in his fourth and fifth fingers.  
In the diagnostic assessment, the examiner indicated the 
veteran had sustained an injury to the tendon of his right 
hand resulting in flexion deformities of his second (index), 
third (middle), fourth (ring) and fifth (little) fingers, and 
that his second (index) and third (middle) fingers caused 
both anatomical and functional effects of his right hand.  
The examiner went on to note that the veteran essentially is 
not capable of using his right hand fully (which is his major 
hand) as he can his left hand.

The results of the March 1997 VA medical evaluation clearly 
indicate the veteran had functional impairment in his right 
hand-including in his right index finger-as a result of the 
injury he sustained during service.  However, while he, 
admittedly, does not have full range of motion in his index 
finger, since he cannot fully oppose it to the transverse 
median fold of his palm, the finger is not totally ankylosed, 
meaning completed fixed/stationary in a certain position-
either favorable or unfavorable.  Thus, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5225, pertaining to 
ankylosis of the index finger, do not apply.  But even if 
they did, this would not provide a basis for a rating higher 
than 10 percent because this is the maximum rating that can 
be assigned under this code and since, as alluded to above, 
he will receive a 10 percent rating, anyway, because Code 
5309 stipulates this is the minimum evaluation that should be 
assigned in situations where, as here, there was injury to 
Muscle Group IX.

Other medical records on file also indicate that a 
significant portion of the functional impairment the veteran 
has in his right hand is attributable to a laceration injury 
he sustained to this extremity in 1977, about 2 years after 
his service in the military had ended.  In fact, that post-
service intercurrent injury was so severe that it required 
surgery shortly after the incident, and it has required 
additional surgery during the years since, including in 
December 1991 and March 1992, because he has continued to 
experience recurring pain, weakness, and numbness in this 
hand as a residual of that trauma-and much less due to his 
earlier injury in service.  Moreover, according to additional 
records pertaining to treatment he received on various 
occasions during 1995 and 1996, a large measure of the 
symptoms affecting his right hand (the pain and numbness, 
etc.) also are attributable to cervical radiculopathy caused 
by a bulging (herniated) disc in his neck.  That, too, has 
nothing to do with the injury to his right index finger in 
service and, therefore, cannot serve as grounds for 
increasing the rating for his service-connected disability.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that VA must be able to distinguish the extent of the 
veteran's functional impairment that is attributable to his 
service-connected disability from that which is due to 
conditions that are not service connected).  But, aside from 
that, based on his doctor's description and account of the 
severity of his symptoms, this could not serve as a basis to 
increase the rating for his right index finger disability 
beyond the 10 percent level, even with consideration of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the United States Court of Veterans 
Appeals-in another precedent decision.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board further notes that, according to medical records 
concerning treatment the veteran received in January 1998, 
his complaints referable to the area just below the thumb web 
on the palm of his right hand also have nothing to do with 
the origin of his symptoms referable to his fourth (ring) and 
fifth (little) fingers.  He indicated that, as a young man, 
he tore a tendon out of this area, and one of his treating 
physicians indicated more recently, in a July 1999 statement, 
that the injury suffered to the radial side of the palm of 
the hand "was a separate injury at a different time" from 
the injury suffered to the ring and fifth fingers.  It is 
partly on the basis of that revelation that the RO has not 
service connected the functional impairment and additional 
disability the veteran has in his right hand as a result of 
his fourth (ring) and fifth (little) fingers.

For the reasons discussed above, the medical and other 
evidence of record shows that the current severity of the 
veteran's right index finger disability-and that alone-is 
best approximated by a 10 percent rating, and no higher.  
Therefore, this is the rating that must be assigned.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  The preponderance of the 
evidence, however, is against a rating higher than 10 
percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes additionally that there is no objective 
indication that his right index finger disability results in 
marked interference with his employment (i.e., beyond that 
which is contemplated in the rating assigned), necessitates 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Consequently, he is not entitled to consideration 
of an increased rate of compensation on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

The appeal is dismissed concerning the claims for increased 
ratings for the chondromalacia affecting the patellae of the 
right and left knees.

The rating for the veteran's flexor tendon loss of his right 
index finger is increased to 10 percent, but no higher, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


